Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Remarks
Applicant’s election of Species II (FIGS. 6-8) without traverse in the reply filed on 2/12/2021 is acknowledged. 
	
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Inaba (U.S. Patent Pub. No. 2012/0319164), in view of Chen (U.S. Patent Pub. No. 2007/0132030). 
	Regarding Claim 1

Inaba fails to explicitly disclose the second power line for receiving a voltage “greater than the external voltage”.
	FIG. 4 of Chen discloses a similar semiconductor integrated circuit, comprising: a first power line (VDD) configured for receiving an external voltage [0033]; 5a second power line (VCC) for receiving a voltage greater than the external voltage; a third power line (VSS) configured for receiving a voltage (ground) less than the external voltage and the voltage applied to the second power line; and 10a protection circuit (20) configured for forming a current path [0031] between the first power line, the second power line and the third power line when a surge voltage (FIG. 3) is applied to the first power line to increase a voltage of the first power line higher greater than the voltage of the second power line by no less than a predetermined 15voltage [0031]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Inaba, as taught by Chen. The 

	Regarding Claim 2
	FIG. 1 of Inaba discloses the protection circuit comprises: a pnp bipolar transistor (Tr1) including a base connected to the 20second power line, an emitter connected to the first power line, and a collector connected to the third power line; and an npn bipolar transistor (Tr2) including a base connected to the collector of the pnp bipolar transistor, an emitter connected to the third power line, and a collector connected to the second power line.

	Regarding Claim 3
	FIG. 1 of Inaba discloses the pnpn parasitic path is generated in the protection circuit when a difference between the surge voltage applied to the first power line and the voltage of the second power line is no less than a threshold 5voltage of a pn diode (Di).

	Regarding Claim 4
	FIG. 1 of Inaba discloses a holding voltage control circuit (Di) connected between the first power line and the protection circuit.

	Regarding Claim 5


	Regarding Claim 8
	FIG. 4 of Chen discloses the protection circuit comprises: a PMOS transistor (Mp) including a floated gate, and a source/drain connected to the first power line; and an NMOS transistor (Mn) including a floated gate, a source connected to the third power line, and a drain connected to the drain of the 20PMOS transistor, wherein a body of the PMOS transistor is electrically connected with the second power line.

	Regarding Claim 9
	FIG. 10 of Chen discloses a 25body of the NMOS transistor is electrically connected with the third22PA3886-0 power line.

	Regarding Claim 10
	Modified Chen discloses a voltage less than the voltage of the third power line is applied to a 5body of the NMOS transistor.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Inaba and Chen, in view of Domanski (U.S. Patent Pub. No. 2012/0099229). 
	Regarding Claim 6

Inaba as modified by Chen fails to explicitly disclose “a capacitor between the first power line and the second power line”.
	FIG. 3a of Domanski discloses a similar semiconductor integrated circuit, comprising: a capacitor (102) between the first power line (151) and the second power line [0027]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Inaba, as taught by Domanski. The ordinary artisan would have been motivated to modify Inaba in the above manner for the purpose of reducing trigger current (Para. 44 of Domanski).

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Inaba and Chen, in view of Voldman (U.S. Patent No. 5,610,791). 
	Regarding Claim 7
	Inaba as modified by Chen discloses Claim 1, comprising: input/output pads; an electrostatic discharge (ESD) protection circuit connected between the input/output pads, the first power line and the third 5power line to discharge static electricity flowing from the input/output pads; a first ESD clamp (130) connected between the first power line and the third power line to discharge static electricity flowing into the first power line.

	FIG. 3 of Voldman discloses a similar semiconductor integrated circuit, comprising: a first ESD clamp (11) connected between the first power line (1) and the third power line (Vss) to discharge static electricity flowing into the first power line; and 10a second ESD clamp (13) connected between the second power line (2) and the third power line to discharge static electricity flowing into the second power line. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Inaba, as taught by Voldman. The ordinary artisan would have been motivated to modify Inaba in the above manner for the purpose of forming power sequence independent ESD protection (Col. 1, Lines 20-24 of Voldman).

Claims 11-13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No. 6,171,891), in view of Tsai (U.S. Patent Pub. No. 2013/0277745), in view of Chen. 
	Regarding Claim 11
	FIG. 1 of Lee discloses a semiconductor integrated circuit structure comprising: a semiconductor substrate (12); a p-well (14) formed in the semiconductor substrate; 10an n-well (16) formed in the p-well; a gate (18B), a source (32), and a drain (32) of a PMOS transistor formed in the n-well; a gate (18A), a source (30) and a drain (30) of an NMOS transistor formed in the p-well. 

	FIG. 3 of Tsai discloses a similar semiconductor integrated circuit, comprising: a first power line (162) electrically connected to the source of the PMOS transistor (M1); a second power line (160) electrically connected to the n-well (126, FIG. 1); and a third power line (161) electrically connected to the source of the NMOS transistor (M2), 20wherein the first power line receives an external voltage (VDD), the second power line receives a voltage (I/O), and the third power line receives a voltage (VSS) less than the external voltage and the voltage applied to the second power line. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Tsai. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of providing ESD protection (Para. 2 of Tsai).
	Lee as modified by Tsai fails to explicitly disclose “15the second power line receives a voltage greater than the external voltage”.
	FIG. 4 of Chen discloses a similar semiconductor integrated circuit, comprising: a first power line (VDD); a second power line electrically (VCC); and a third power line (VSS), 20wherein the first power line receives an external voltage, the second power line receives a voltage greater than the external voltage, and the third power line receives a 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Chen. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of preventing ESD with high chip density and low cost (Para. 8 of Chen).

	Regarding Claim 12
	FIG. 1 of Tsai discloses a first body contact (109) formed in the p-well (127) and electrically connected with the third power line (161); and a second body (108) contact formed in the n-well and electrically 5connected with the second power line (160).

	Regarding Claim 13
	FIG. 1 of Tsai discloses a first body contact (109) formed in the p-well (127) to receive a voltage (VSS) iolower than the voltage applied to the third power line; and a second body contact (108) formed in the n-well (126) and electrically connected with the second power line (160).

	Regarding Claim 15
	FIG. 1 of Tsai discloses the first power line (162) and the second power line (160) are parallely extended to generate a capacitance between the first power line and the second power line.

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Lee, Tsai and Chen, in view of Lee’66 (U.S. Patent Pub. No. 2018/0145066). 
	Regarding Claim 14
	Lee as modified by Tsai and Chen discloses Claim 11. 
	Lee as modified by Tsai and Chen fails to disclose “15a deep n-well formed in the semiconductor substrate to surround the p-well; and a third body contact formed in the deep n-well and electrically connected with the first power line”.
	FIG. 3 of Lee’66 discloses a similar semiconductor integrated circuit, comprising: a deep n-well (110) formed in the semiconductor substrate (10) to surround the p-well (120); and a third body contact (112) formed in the deep n-well and electrically connected with the first power line (Anode). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Lee’66. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of preventing latch up effect (Para. 3 of Lee’66).

Claims 16-18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No. 6,171,891), in view of Tsai (U.S. Patent Pub. No. 2013/0277745), in view of Chen, in view of Lim (U.S. Patent Pub. No. 2008/0198519). 
	Regarding Claim 16
	FIG. 1 of Lee discloses a semiconductor integrated circuit structure comprising: a semiconductor substrate (12); a p-well (14) formed in the semiconductor substrate; 10an n-well (16) formed in the p-well; a gate (18B), a source (32), and a drain (32) of a PMOS 
Lee fails to explicitly disclose “a second n-well formed in a portion of the semiconductor substrate outside the p-well”; “a diode region formed in the second n-well; 15a first power line electrically connected to the source of the PMOS transistor; a second power line electrically connected to the n-well; and a third power line electrically connected to the source of the NMOS transistor, 20wherein the first power line receives an external voltage, the second power line receives a voltage greater than the external voltage, and the third power line receives a voltage less than the external voltage and the voltage applied to the second power line”; and “the second n-well is electrically connected with the source of the PMOS transistor”.
	FIG. 3 of Tsai discloses a similar semiconductor integrated circuit, comprising: a second n-well (122) formed in a portion of the semiconductor substrate outside the p-well; a first power line (162) electrically connected to the source of the PMOS transistor (M1); a second power line (160) electrically connected to the n-well (126, FIG. 1); and a third power line (161) electrically connected to the source of the NMOS transistor (M2), 20wherein the first power line receives an external voltage (VDD), the second power line receives a voltage (I/O), and the third power line receives a voltage (VSS) less than the external voltage and the voltage applied to the second power line. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Tsai. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of providing ESD protection (Para. 2 of Tsai).

	FIG. 4 of Chen discloses a similar semiconductor integrated circuit, comprising: a first power line (VDD); a second power line electrically (VCC); and a third power line (VSS), 20wherein the first power line receives an external voltage, the second power line receives a voltage greater than the external voltage, and the third power line receives a voltage (ground) less than the external voltage and the voltage applied to the second power line. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Chen. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of preventing ESD with high chip density and low cost (Para. 8 of Chen).
	Lee as modified by Tsai and Chen fails to disclose “a diode region formed in the second n-well”.
	FIG. 3 of Lim discloses a similar semiconductor integrated circuit, comprising: a second n-well (202) formed in a portion of the semiconductor substrate outside the p-well (214); and a diode region (204) formed in the second n-well. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Lim. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of improving area efficiency (Para. 10 of Lim).

	Regarding Claim 17


	Regarding Claim 18
	FIG. 1 of Tsai discloses a first body contact (109) formed in the p-well (127) to receive a voltage (VSS) iolower than the voltage applied to the third power line; and a second body contact (108) formed in the n-well (126) and electrically connected with the second power line (160).

	Regarding Claim 20
	FIG. 1 of Tsai discloses the first power line (162) and the second power line (160) are parallely extended to generate a capacitance between the first power line and the second power line.

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Lee, Tsai, Chen and Lim, in view of Lee’66 (U.S. Patent Pub. No. 2018/0145066). 
	Regarding Claim 19
	Lee as modified by Tsai, Chen and Lim discloses Claim 16. 
	Lee as modified by Tsai, Chen and Lim fails to disclose “15a deep n-well formed in the semiconductor substrate to surround the p-well; and a third body contact formed in the deep n-well and electrically connected with the first power line”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Lee’66. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of preventing latch up effect (Para. 3 of Lee’66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892